                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TENNESSEE
                                EASTERN DIVISION

DAVID L. MILLINDER,                            )
                                               )
               Plaintiff,                      )
v.                                             )              No. 1:18-cv-01042-STA-cgc
                                               )
JOSEPH HUDGINS, JR., and                       )
DECATUR COUNTY, TENNESSEE,                     )
                                               )
               Defendants.                     )


     ORDER GRANTING DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT


       The informer’s privilege is a long-standing rule of law that allows the government “to

withhold from disclosure the identity of persons who furnish information” concerning criminal

activity to law enforcement. State v. Ostein, 293 S.W.3d 519, 527 (Tenn. 2009) (quoting

Roviaro v. United States, 353 U.S. 53, 59 (1957)). This case presents a troubling example of the

government disregarding the informer’s privilege and disclosing the identity of an informer to

the suspects he had reported to the police. Before the Court is Defendants Joseph Hudgins, Jr.

and Decatur County, Tennessee’s Motion for Summary Judgment (ECF No. 34) filed on July 15,

2019. Despite a failure to safeguard the informer’s anonymity in this case, Defendants’ Motion

must be GRANTED.

                                         BACKGROUND

       This is an action under 42 U.S.C. § 1983 for the violation of Millinder’s constitutional

rights. Millinder alleges that he acted as an informant to report drug trafficking activity in Decatur

County, Tennessee. Hudgins, who was at the time a Decatur County law enforcement official, took

Millinder’s tip and used the information to obtain a search warrant that led to two arrests and the
bust of a drug, gambling, and alcohol ring. Millinder alleges that Hudgins created a risk to his

personal safety by placing Millinder’s written statement and personal identifying information in an

investigative file that was later produced to the district attorney’s office. The assistant district

attorney prosecuting the case then produced the file with Millinder’s statement and information to

the attorney for the suspects in the course of discovery in the case against the suspects, thereby

allowing the suspects to learn about Millinder’s identity and involvement in the investigation of

their crimes. Hudgins and Decatur County now seek summary judgment on Millinder’s claims,

arguing that Millinder cannot prove that Hudgins violated his rights. Defendants argue in the

alternative that Hudgins is entitled to qualified immunity.

       I.      Factual Background

       The Court first considers whether a genuine issue of material fact exists to preclude

judgment as a matter of law at this stage of the case. In support of their Motion for Summary

Judgment, Defendants have asserted that a number of facts are undisputed for purposes of Rule

56. Local Rule 56.1(a) requires a party seeking summary judgment to prepare a statement of

facts “to assist the Court in ascertaining whether there are any material facts in dispute.” Local

R. 56.1(a). A fact is material if the fact “might affect the outcome of the lawsuit under the

governing substantive law.” Baynes v. Cleland, 799 F.3d 600, 607 (6th Cir. 2015) (citing Wiley

v. United States, 20 F.3d 222, 224 (6th Cir. 1994) and Anderson v. Liberty Lobby, Inc., 477 U.S.

242, 247–48 (1986)). A dispute about a material fact is genuine “if the evidence is such that a

reasonable jury could return a verdict for the nonmoving party.” Anderson, 477 U.S. at 248. For

purposes of summary judgment, a party asserting that a material fact is not genuinely in dispute

must cite particular parts of the record and show that the evidence fails to establish a genuine




                                                   2
dispute or that the adverse party has failed to produce admissible evidence to support a fact. Fed.

R. Civ. P. 56(c)(1).

       The Court finds that the following facts are not in dispute for purposes of deciding

Defendants’ Rule 56 Motion. After his wife discovered marijuana in their son’s pants pocket,

Plaintiff David Millinder decided to conduct his own investigation into the source of the drugs.

(Defs.’ Statement of Undisputed Fact ¶¶ 1, 2; ECF No. 35-2). Millinder asked his nephew where

a teenager could buy drugs in the area, and his nephew took him to Billy Bob’s Bar. (Id. ¶ 3.)

There, Millinder observed his nephew purchase $1,200 worth of marijuana from Jeff Hopper.

(Id. ¶ 4.) Having witnessed an illegal drug transaction, Millinder contacted Defendant Joseph

Hudgins, a criminal investigator employed at the Decatur County Sheriff’s Department. (Id. ¶¶

5-7.) Hudgins asked Millinder to meet him under a bridge in a secluded location for safety

reasons. (Pl.’s Statement of Fact ¶ 12, ECF No. 38-1.)

       On February 1, 2016, Millinder met Hudgins, reported what he had observed, and

completed a written statement. (Defs.’ Statement of Undisputed Fact ¶ 10; Pl.’s Statement of

Fact ¶ 15.) Millinder wrote in his statement that he had seen “a pound of weed bought from Jeff

Hopper’s house” within the last 24 hours.         (Defs.’ Statement of Undisputed Fact ¶ 11.) 1

Plaintiff’s report was consistent with other information Hudgins had previously received about

Jeff Hopper. (Pl.’s Statement of Fact ¶¶ 13, 18.) So using Millinder’s information, Hudgins

obtained a search warrant for Hopper’s home. During the search of Hopper’s residence, Hudgins



       1
          Plaintiff testified in his deposition that he had seen the buy at Billy Bob’s Bar but then
wrote in his statement to Hudgins that he had witnessed a buy at Hopper’s house. Cf. Millinder
Dep. 31:20-32:23, Mar. 4, 2019 (ECF No. 35-5); Millinder Statement, ex. 1, Hudgins Dep., Mar.
4, 2019. It is not clear to the Court whether Plaintiff observed two different transactions or
whether Millinder was referring to the same locations. In any event, the parties have not
identified this as a genuine dispute of material fact, and the fact does not appear to be relevant to
the issues presented in Defendants’ Motion for Summary Judgment.
                                                 3
discovered marijuana, firearms, and drug paraphernalia. (Id. ¶ 22.) Based on the evidence

recovered during the search, police then obtained arrest warrants for Hopper and his girlfriend

Judy Mills and made the arrests at Billy Bob’s Bar. (Id. ¶ 25.) As part of a search of the bar

incident to the arrests, police found more weapons, gambling machines, and evidence of illegal

alcohol sales. (Id. ¶ 26.) Hopper and Mills were both charged and eventually pleaded guilty to

avoid trial. (Id. ¶ 39.)

        Millinder’s allegations against Hudgins and Decatur County in this case stem from the

handling of his February 2016 statement reporting Hopper’s illegal activities. According to

Millinder, Hudgins assured him that his identity would remain confidential and that his statement

would be stored in a locked cabinet, though Defendants add that the state would have called

Millinder as a witness if the case had gone to trial. (Id. ¶ 17.) A confidential informant usually

has some connection to or involvement with the criminal enterprise he reports to the police;

whereas, a citizen informant has no such connection. (Id. ¶¶ 6-8.) Even though there was no

evidence Millinder was involved in Hopper’s criminal activity, Hudgins treated Millinder like a

confidential informant, not a citizen informant. (Id. ¶¶ 9, 15.) Hudgins assigned Millinder a

confidential informant number and required him to complete the paperwork for confidential

informants, all out of concern over Millinder’s motives in reporting Hopper, even after

Millinder’s tip was corroborated by what the police found at Hopper’s home and Billy Bob’s

Bar. (Id. ¶¶ 15, 16.)

        Under Decatur County policies, a source’s statements and personal information were

deemed confidential. (Id. ¶ 10.) Hudgins testified that while employed by Decatur County, his

practice was to keep confidential informant statements in a confidential file separate from his

investigative file. (Id. ¶ 27.) Hudgins did not produce confidential files to the District Attorney,



                                                 4
only investigative files. (Id. ¶ 28.) Before turning over an investigative file to the District

Attorney, Hudgins would typically review the file and remove or redact any personal or

confidential information. (Id. ¶¶ 11, 29.) Although Hudgins viewed Millinder like a confidential

informant, Hudgins did not follow his normal practice of storing Millinder’s statement in a

confidential file. Instead, Hudgins kept Millinder’s informant statement in the investigative file.

(Id. ¶ 32.) In Hudgins’s opinion, Millinder’s statement was “the basis for the whole case.”

(Defs.’ Statement of Undisputed Fact ¶ 13.)

       When Hudgins left his employment at the Decatur County Sheriff’s Department in

October 2016, a copy of Millinder’s statement incriminating Hopper was still in Hudgins’s

investigative file. (Id. ¶ 17.) The parties dispute how exactly the investigative file containing a

copy of Millinder’s written statement came to the District Attorney’s Office. Hudgins claims

that all of his investigative files and his confidential files remained in the custody of the Decatur

County Sheriff’s Department at the time of his resignation. (Id. ¶ 18.) Hudgins denies that he

personally provided a copy of the investigative file containing Millinder’s statement to the DA.

(Id. ¶ 22.) Millinder contends that Hudgins’s other testimony shows Hudgins had already turned

the investigative file over to the DA before he left the Sheriff’s Department. In any event, it is

undisputed that Hudgins did not disclose Millinder’s identity or produce any information about

Millinder to the suspects themselves, Hopper and Mills. (Id. ¶¶ 23-24.)

       The Assistant DA responsible for the prosecution against Hopper and Mills was Lisa

Miller. (Id. ¶¶ 47, 60.) Miller was employed by the State of Tennessee in Tennessee’s 24th

Judicial District, which included Decatur County. (Id. ¶¶ 48, 49.) Miller testified that law

enforcement generally provided her with a complete file for each case, including the name of any

confidential informant. (Id. ¶¶ 51-53.) During Miller’s tenure, her District followed an open file



                                                 5
policy where criminal defense attorneys were granted full access to all materials in the

investigative file. (Id. ¶ 54-55.) This meant that an attorney for a defendant would have access

to the name, date of birth, and address of any individual identified in a criminal investigative file.

(Id. ¶ 57.) Miller testified that her practice was not to remove any information identifying a

confidential informant. (Id. ¶ 58.) In Miller’s opinion, a defense attorney had the right to

discover information about a confidential informant so that the attorney could question the

informant as part of the defense and independently ascertain whether the attorney had any ethical

conflict in the case based on the informant’s involvement. (Id. ¶ 59.) Attorney Stephen Milam

represented Hopper and Mills. (Id. ¶ 61.) Milam filed a motion for discovery and inspection on

behalf of both Hopper and Mills and was granted full access to the investigative file for each

defendant. (Id. ¶¶ 62-66.) Miller testified that if Millinder’s written statement was contained in

the investigative file, then Milam would have received it as part of the production of the

investigative file. (Id. ¶¶ 68-69.)

       At some time after he had made his confidential report to the authorities, Millinder and

his family endured a pattern of anonymous harassment and came to suspect that both Hopper and

Mills had learned about Millinder’s role as an informer. (Id. ¶ 40.) Unknown individuals

vandalized the mailbox at the address listed on Millinder’s confidential statement. (Id. ¶ 41.) On

more than one occasion, shots were fired at Millinder’s house. (Id. ¶ 42.) Millinder and his son

experienced instances of unidentified individuals calling them “snitch.” (Id. ¶ 44.) Millinder’s

wife once saw Hopper himself drive up to the home, stop his car, and point a finger at her. (Id. ¶

43.) Millinder’s brother received a text message from Hopper inquiring about Millinder’s




                                                  6
involvement in the investigation. (Id. ¶¶ 33-34.) Although no one was ever physically harmed 2

and Millinder could not prove that Hopper or Mills was behind any of the anonymous the

incidents, Millinder and his family eventually moved out of fear for their safety. (Id. ¶¶ 31-32,

41-42, 45.)

       II.     Defendants’ Motion for Summary Judgment

       In their Motion for Summary Judgment, Defendants argue that Millinder cannot prove his

§ 1983 claims as a matter of law. First, Millinder cannot show that he suffered any actual injury.

Millinder has no proof that Hopper or Mills has personally participated in or caused any of the

property damage or harassment experienced by Millinder’s family. There is no evidence Hopper

or Mills has personally threatened or physically harmed Millinder or any member of his family.

As such, Millinder has failed to show that any harm is traceable to Hudgins or Decatur County.

Second, there is no proof that Hudgins took any affirmative action to create or increase a risk of

harm to Millinder from a third party. Hudgins denies that he personally delivered a copy of

Millinder’s informant statement to the District Attorney or Hopper or Mills. Even if Hudgins’

decision to include Millinder’s statement in the investigative file and produce the file to the DA

had violated Millinder’s rights, such a right was not clearly established at the time of these

events. Hudgins simply did what a reasonable law enforcement officer would have done under

the same circumstances.      As a result, Defendants argue that the Court should grant them

summary judgment on Millinder’s § 1983 claims and decline to exercise supplemental

jurisdiction over his state law claims.

       Millinder has responded in opposition.       Millinder contends that Hudgins created or



       2
         There is also evidence that Millinder’s wife suffered a stroke, though Defendants object
that Millinder has offered no opinion evidence to connect the cause of the stroke to the stress
Mrs. Millinder experienced as a result of the alleged harassment. (Id. ¶ 47.)
                                                7
increased the risk of danger to him in two ways: by keeping Millinder’s confidential statement in

the investigative file and then by turning the file over to the DA. Hudgins not only failed to

protect Millinder and hold his report in confidence but also allowed the information to be

disclosed to the subjects of the investigation themselves and did so with deliberate indifference

to Millinder’s safety. Hudgins testified that he kept Millinder’s statement in the investigative file

because he was concerned Millinder had a vendetta against Hopper and believed Millinder’s

statement was the basis for the case against Hopper. But Millinder counters that the discovery of

the contraband corroborating Millinder’s account of drug trafficking should have dispelled

whatever concerns Hudgins had about Millinder’s motives. And it was the fruit of the searches

that made out the case against Hopper and Mills, not Millinder’s tip. Millinder further notes that

under Tennessee law an accused has no right to discover the identity of an informant. According

to Millinder, Hudgins had ample time to reach these conclusions and should have known to

remove the statement from the investigative file. His failure to do so exhibited deliberate

indifference to the risk of danger to Millinder. Millinder concludes by arguing that the contours

of his privacy rights were established under Sixth Circuit precedent. Therefore, Defendants’

Rule 56 Motion should be denied.

                                   STANDARD OF REVIEW

       Under Federal Rule of Civil Procedure 56(a), a party is entitled to summary judgment if

the party “shows that there is no genuine dispute as to any material fact and the movant is

entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a); see Celotex Corp. v. Catrett, 477

U.S. 317, 322 (1986). The Supreme Court has stated that “[t]hough determining whether there is

a genuine issue of material fact at summary judgment is a question of law, it is a legal question

that sits near the law-fact divide.” Ashcroft v. Iqbal, 556 U.S. 662, 674 (2009). In reviewing a



                                                 8
motion for summary judgment, a court must view the evidence in the light most favorable to the

nonmoving party. Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986).

A court does not engage in “jury functions” like “credibility determinations and weighing the

evidence.” Youkhanna v. City of Sterling Heights, 934 F.3d 508, 515 (6th Cir. 2019) (citing

Anderson, 477 U.S. at 255). Rather, the question for the Court is whether a reasonable juror

could find by a preponderance of the evidence that the nonmoving party is entitled to a verdict.

Anderson, 477 U.S. at 252. In other words, the Court should ask “whether the evidence presents

a sufficient disagreement to require submission to a jury or whether it is so one-side that one

party must prevail as a matter of law.” Id. at 251–52. Summary judgment must be entered

“against a party who fails to make a showing sufficient to establish the existence of an element

essential to that party’s case, and on which that party will bear the burden of proof at trial.”

Celotex, 477 U.S. at 322.

       In this case Millinder would hold Hudgins liable pursuant to 42 U.S.C. § 1983, which

creates a “species of tort liability” for the violation of rights guaranteed in the Constitution itself.

Manuel v. City of Joliet, Ill., 137 S. Ct. 911, 916 (2017) (quoting Imbler v. Pachtman, 424 U.S.

409, 417 (1976)). Section 1983 imposes liability on a “person who, under color of any statute,

ordinance, regulation, custom or usage, of any State” subjects another to “the deprivation of any

rights, privileges, or immunities secured by the Constitution or laws.” 42 U.S.C. § 1983. Under

§ 1983, the Court’s “threshold inquiry” is “to identify the specific constitutional right” at issue

and then apply the relevant elements and rules of an action to vindicate the right. Manuel, 137 S.

Ct. at 916 (quotation omitted). The constitutional right at stake here is the Due Process Clause of

the Fourteenth Amendment.




                                                   9
       “The Due Process Clause of the Fourteenth Amendment does not impose upon the state

an affirmative duty to protect its citizens against private acts of violence, but rather, places

limitations on affirmative state action that denies life, liberty, or property without due process of

law.” Barber v. Overton, 496 F.3d 449, 453 (6th Cir. 2007) (quoting Kallstrom v. City of

Columbus, 136 F.3d 1055, 1065 (6th Cir. 1998)). The state created danger doctrine exists as an

exception to this general rule. “The state-created danger doctrine allows plaintiffs to bring due

process claims under § 1983 for harms caused by private actors—an anomaly because neither the

Fourteenth Amendment nor § 1983 regulates private actors.” Estate of Romain v. City of Grosse

Pointe Farms, 935 F.3d 485, 491 (6th Cir. 2019) (citing Hunt v. Sycamore Cmty. Sch. Dist. Bd.

of Educ., 542 F.3d 529, 534 (6th Cir. 2008)).         So “while the state does not shoulder an

affirmative duty to protect its citizens from acts of violence, it may not cause or greatly increase

the risk of harm to its citizens without due process of law through its affirmative acts.” Barber,

496 F.3d at 453 (quoting Kallstrom, 136 F.3d at 1066).          The state created danger doctrine

requires a “demanding standard” of proof. Romain, 935 F.3d at 492 (citing Jones v. Reynolds,

438 F.3d 685, 691 (6th Cir. 2006)).

                                           ANALYSIS

       Regardless of his motives for cooperating with authorities, an informer “will usually

condition his cooperation on an assurance of anonymity–to protect himself and his family from

harm, to preclude adverse social reactions and to avoid the risk of defamation or malicious

prosecution actions against him.” Ostein, 293 S.W.3d at 526–27 (quoting 8 Wigmore, Evidence

§ 2374 at 762 (McNaughton rev. 1961)). There is no real dispute that Millinder’s anonymity was

not adequately protected in this case. The proof viewed in the most favorable light to Millinder

shows that Millinder came forward and made a report to law enforcement about illegal drug



                                                 10
trafficking activities in his community. Millinder’s tip allowed law enforcement to obtain a

search warrant, resulting in two arrests and the takedown of a drug, gambling, and alcohol

operation.   Millinder received what seemed to be a straightforward assurance from the

investigator that his identity as a tipster would remain confidential.

       Nevertheless, Millinder’s name, address, date of birth, and social security number were

eventually released to the very offenders who had been arrested as a result of his tip. The

disclosure of Millinder’s name and information was not just an honest mistake or inadvertence.

Hudgins, the investigator, included Millinder’s statement and identifying information in the

investigative file with the knowledge that the information would go on to the District Attorney.

Hudgins was of the opinion that Millinder’s tip was critical to the case somehow, a curious

conclusion in light of the fact that Hudgins’s general practice was to withhold confidential

informant information from the DA. And the case against the suspects, Hopper and Mills, was

obviously not Millinder’s tip but the contraband itself, that is, the drugs, guns, gambling

machines, and illegal alcohol found during the bust.

       For her part, Miller, the Assistant DA, testified to her legal opinion that the defense was

entitled to discover Millinder’s identity, when the opposite is settled law in Tennessee. Ostein,

293 S.W.3d at 527 (noting that Tennessee recognizes the informer’s privilege and collecting

cases). Specifically, a criminal defendant has no right to discover an informant’s identity where

like Millinder “the informant only provided information used to obtain a search warrant.” Id. at

528 (citing, Wells v. State, 509 S.W.2d 520, 521 (Tenn. Ct. App. 1973)). This means under

Tennessee law, the defense would not have been entitled to the discovery of Millinder’s identity

because Millinder’s tip was just the basis for the search warrant, at least as far as the facts at

summary judgment show.



                                                 11
       Viewing all of this evidence in a light most favorable to Millinder, a reasonable jury

could conclude that Millinder’s statement and identifying information should have never been

disclosed in the criminal proceedings against Hopper and Mills.

       I.      State Created Danger

       However, it does not necessarily follow from that conclusion that Hudgins violated

Millinder’s constitutional rights or should be liable to Millinder under § 1983 for revealing his

identity and creating a specific danger to his safety. In order to hold Hudgins liable under a state

created danger theory, Millinder has to prove three elements: “(1) an affirmative act by

[Hudgins] which either created or increased the risk that [Millinder] would be exposed to an act

of violence by a third party; (2) a special danger to [Millinder] wherein [Hudgins]’s actions

placed [Millinder] specifically at risk, as distinguished from a risk that affects the public at large;

and (3) [Hudgins] knew or should have known that [his] actions specifically endangered

[Millinder].” Nelson v. City of Madison Heights, 845 F.3d 695, 700 (6th Cir. 2017). The Court

can assume without deciding that Millinder can satisfy the second element: Millinder was

specifically at risk based on his willingness to act as an informant and the release of his identity

to the suspects on whom he had informed.

       The Court holds, however, that proof of the other two elements is lacking. The first

element, whether Hudgins’s actions created or substantially increased a risk of harm to

Millinder, is essentially a question of causation. The state created danger doctrine does not

require strict but-for causation, Barber, 496 F.3d at 453, and in one sense, there is no real doubt

that Millinder was “safer before the state action than he was after it.” Romain, 935 F.3d at 492

(quoting Koulta v. Merciez, 477 F.3d 442, 445–46 (6th Cir. 2007)). But did Hudgins create a

risk to Millinder just by taking down his information and then by including his identifying



                                                  12
information and his statement in an investigative file that went to the District Attorney? The

Court is hard pressed to conclude that a police investigator creates or substantially increases the

risk to an informer by disclosing the informer’s identity to a prosecutor. And that is all the proof

actually demonstrates in this case.

       Even if Hudgins made a deliberate decision to provide Millinder’s information to the DA

and regardless of whether Hudgins personally gave the DA the investigative file, 3 the Court

cannot say that Hudgins’ affirmative act created risk for Millinder or “substantially” increased an

already existing risk. Summar v. Bennett, 157 F.3d 1054, 1059 n.2 (6th Cir. 1998). If anything,

the District Attorney’s open file policy and failure to uphold the informer’s privilege created or

substantially increased the risk to Millinder. Millinder cannot hold Hudgins vicariously liable

for the actions of the District Attorney. Gardner v. Evans, 920 F.3d 1038, 1051 (6th Cir. 2019)

(holding that “[e]ach defendant’s liability must be assessed individually based on his own

actions”) (quotation omitted).

       Perhaps more important, Millinder has cited no authority to support a state created danger

claim based on a detective or investigator disclosing the name of an informant or tipster to the

prosecution. In fact, the Sixth Circuit reached the opposite result in Summar v. Bennett, 157 F.3d

1054 (6th Cir. 1998). The police officer in Summar had disclosed a confidential informant’s

name and role in an investigation to the district attorney. Summar, 157 F.3d at 1056. The

district attorney went on to name the informant in an indictment against another suspect. Id.

Within days of the indictment, the informant was murdered in retaliation on the orders of the


       3
          As the Court has already noted, the parties dispute whether Hudgins personally
transferred the investigative file to the DA prior to the end of his tenure at the Decatur County
Sheriff’s Department. Hudgins says the file was still with the Sheriff’s Department at the time of
his resignation; Millinder says it was already in the possession of the DA. The Court finds that
even accepting Millinder’s version as true, the fact does not prove that Hudgins “disclosed”
Millinder’s identity or “created” any risk to Millinder.
                                                13
indicted suspect. Id. The Sixth Circuit concluded that the officer did not have a duty to protect

the informant or withhold his identity from the prosecutor based on a “special relationship”

between an informant and the police. 4 The Court of Appeals specifically declined to follow a

line of cases from other Circuits recognizing the “special relationship” doctrine, finding them

distinguishable based on the fact that the informant in Summar had voluntarily agreed to act as

an informant and knew the risks working as an informant and associating with criminals posed to

his safety. Id. at 1059–60.

       While it is true that Summar was a special relationship case and not a state created danger

case, the panel briefly considered whether the facts of the case supported the state created danger

theory. In a footnote, the Court of Appeals noted its recent adoption of the state created danger

doctrine in Kallstrom v. City of Columbus, 136 F.3d 1055 (6th Cir. 1998) but “reject[ed] the

proposition” that a police officer’s act of disclosing an informant’s identity to a prosecutor could

“substantially increase the likelihood that a private actor would deprive [the informant] of [his]

liberty interest in personal security.” Summar, 157 F.3d at 1059 n.2 (citing Kallstrom, 136 F.3d

at 1067). This was the extent of the panel’s discussion of the state created danger theory.

Summar’s summary dismissal of the state created danger doctrine under facts very similar to

those in this case is inconsistent with Millinder’s claim that Hudgins’s act of keeping Millinder’s

statement and identifying information in a file that would be produced to the district attorney

created or substantially increased a danger to Millinder. See also Nichols v. Fernandez, 686 F.

App’x 532, 534–35 (9th Cir. 2017) (“[T]here was no established law that a police officer violates



       4
          The Sixth Circuit has described the special relationship doctrine and the state created
danger doctrine as the two exceptions to the general rule that the government has no duty to
protect citizens from private actors. Stiles ex rel. D.S. v. Grainger Cnty., Tenn., 819 F.3d 834,
853 (6th Cir. 2016) (citing DeShaney v. Winnebago Cnty. Dep’t of Soc. Servs., 489 U.S. 189, 196
(1989)).
                                                14
the state-created danger doctrine” by including an informant’s name in a police report.).

Therefore, the Court holds that Millinder has failed to prove one of the essential elements of his

state created danger claim.

       For similar reasons, Millinder has not satisfied his burden to prove the third element of

his claim, that Hudgins knew or should have known that his actions put Millinder at risk. In

order to prove that Hudgins acted with the requisite degree of culpability, Millinder must show

that Hudgins’s conduct was “so egregious that it can be said to be arbitrary in the constitutional

sense.” Guertin v. State, 912 F.3d 907, 924 (6th Cir. 2019) (citing Schroder v. City of Ft.

Thomas, 412 F.3d 724, 730 (6th Cir. 2005)); see also Cnty. of Sacramento v. Lewis, 523 U.S.

833, 846, 847 (1998)) (internal quotation marks omitted). And because Hudgins was not forced

to make a split-second decision and had the “opportunity for reflection and unhurried

judgments,” the deliberate indifference standard applies. McQueen v. Beecher Cmty. Schs., 433

F.3d 460, 469 (6th Cir. 2006)). (“The guiding principle seems to be that a deliberate-indifference

standard is appropriate in settings that provide the opportunity for reflection and unhurried

judgments, but that a higher bar may be necessary when opportunities for reasoned deliberation

are not present.”) (citations and internal quotation marks omitted).

       In the separate context of the Eighth Amendment, “the deliberate indifference standard

describes a state of mind more blameworthy than negligence,” meaning the government “official

knows of and disregards an excessive risk to” the safety of another. Berkshire v. Beauvais, 928

F.3d 520, 535 (6th Cir. 2019). Millinder has cited no legal authority, and the Court is aware of

none, for the proposition that a police investigator acts with deliberate indifference to the safety

of an informant by recording the informant’s identity and disclosing it to a prosecutor. Millinder

has only shown that (1) Hudgins believed Millinder’s identity was significant to the case against



                                                15
Hopper and Mills and (2) Hudgins knew the investigative file containing Millinder’s statement

and identity would end up in the DA’s office. Nothing from these facts tends to show that by

keeping Millinder’s information in the file, Hudgins knowingly disregarded an excessive risk to

Millinder’s safety. Even if Hudgins made a mistake in judgment about the legal significance of

Millinder’s role in the investigation, violated county policy by disclosing Millinder’s

information, or wrongly assumed the DA would handle the information properly, “simply

making bad choices does not rise to the level of deliberate indifference.” Guertin, 912 F.3d at

924.   Otherwise, there is no evidence that Hudgins exhibited deliberate indifference to

Millinder’s safety and the consequences of leaving Millinder’s statement and identifying

information in the investigative file. Therefore, the Motion for Summary Judgment must be

granted.

       Millinder argues that the state lacked a compelling interest in the district attorney

disclosing the identity of an informer to the defense, especially in light of the informer’s

privilege. Pl.’s Mem. in Opp’n 13–14. Be that as it may, Millinder seeks to hold Hudgins liable,

not the DA. Furthermore, because the Court holds that Millinder has not proven a constitutional

violation, the Court need not balance Millinder’s rights against the state’s interests in disclosure.

In Kallstrom, the Sixth Circuit held that undercover police officers had a constitutional privacy

right in the non-disclosure of their true identities and other personal information to criminal

defendants and that a city’s policy of disclosing the information was not narrowly tailored to

serve a compelling government interest. Kallstrom, 136 F.3d at 1064–65. Hudgins does not

specifically argue how his decision to disclose Millinder’s identity to the District Attorney was

narrowly tailored to further a compelling state interest. See Nelson, 845 F.3d at 701 n.4 (citing

Kallstrom and noting that a defendant’s failure to address the compelling interest amounted to a



                                                 16
waiver of the issue). Still, in the absence of proof to make out the elements of Millinder’s

Fourteenth Amendment state created danger claim, the Court need not reach the question of

whether Hudgins’s actions were narrowly tailored to serve a compelling state interest in

disclosure.

        II.     Qualified Immunity

        Even if Millinder could prove the elements of a Fourteenth Amendment state created

danger claim against Hudgins, Hudgins argues that he is entitled to qualified immunity on the

claim. “The doctrine of qualified immunity protects government officials from liability for civil

damages unless a plaintiff pleads facts showing (1) that the official violated a statutory or

constitutional right, and (2) that the right was ‘clearly established’ at the time of the challenged

conduct.” Wood v. Moss, 572 U.S. 744, 757 (2014) (quoting Ashcroft v. al–Kidd, 563 U.S. 731,

735 (2011) (internal quotation marks omitted).             A right is clearly established if “the

right’s contours were sufficiently definite that any reasonable official in the defendant’s shoes

would have understood that he was violating it.” City of Escondido, Calif. v. Emmons, 139 S. Ct.

500, 503 (2019) (quoting Kisela v. Hughes, 138 S. Ct. 1148, 1152 (2018) (per curiam)).

Practically speaking, “a body of relevant case law is usually necessary to clearly establish the

answer.” Id. at 504 (quoting Dist. of Columbia v. Wesby, 138 S. Ct. 577, 581 (2018)). The

Supreme Court has assumed without deciding that a decision of a court of appeals may count as

clearly established law for purposes of qualified immunity. Id. at 503 (citing City and Cnty. of

San Francisco v. Sheehan, 135 S. Ct. 1765, 1776 (2015)); see also Guertin, 912 F.3d at 932

(“[W]e must look first to decisions of the Supreme Court, then to decisions of this court and

other courts within our circuit, and finally to decisions of other circuits.”).




                                                  17
       Even if Millinder could prove that Hudgins violated his constitutional rights, the Court

holds that the precise contours of an informant’s right not to have law enforcement reveal his

identity to a prosecutor were not clearly established at the time. For reasons the Court has

already explained, the Sixth Circuit’s decision in Summar arguably shows that a reasonable

officer would have believed the disclosure of an informant’s identity to a prosecutor did not

violate the informant’s constitutional rights. Summar, 157 F.3d at 1059 n.2 (“reject[ing] the

proposition” that a police officer’s act of disclosing an informant’s identity to a prosecutor could

“substantially increase the likelihood that a private actor would deprive [the informant] of [his]

liberty interest in personal security”) (citing Kallstrom, 136 F.3d at 1067). The Court holds that

Hudgins would be entitled to qualified immunity for this reason alone.

       As the party with the burden to prove that his right was clearly established, Millinder

need not cite a case “on all fours,” just a case “with a fact pattern similar enough to have given

‘fair and clear warning to officers’ about what the law requires.” Vanderhoef v. Dixon, 938 F.3d

271 (6th Cir. 2019) (quoting Hopper v. Plummer, 887 F.3d 744, 755 (6th Cir. 2018)). Millinder

cites only two Sixth Circuit decisions pertaining to the state created danger doctrine and the

disclosure of personal identifying information. Millinder argues that one is analogous and the

other is distinguishable. The Court finds, however, that neither decision shows that Millinder’s

right was so well established that Hudgins knew or should have known his actions were

unlawful.

       In Kallstrom v. City of Columbus, 136 F.3d 1055 (6th Cir. 1998), the City of Columbus

granted a defense attorney’s open records request for the full personnel files of three undercover

police officers who had conducted an undercover narcotics investigation of a violent gang and

would testify against the attorney’s client at trial. Kallstrom, 136 F.3d at 1059. The personnel



                                                18
files contained the address, social security number, and telephone number of each officer and

telephone numbers of the officer’s immediate family; copies of each officer’s driver’s license;

the names and addresses of each officer’s employment references; and each officer’s bank

account information. Id. The Sixth Circuit held that the officers had a privacy right in the

information guaranteed by the Due Process Clause of the Fourteenth Amendment, specifically

their right to personal security and bodily integrity in light of the gang’s known propensity for

violence. Id. at 1062. The Court of Appeals also concluded that the municipal government’s

policy of releasing the personnel files to defense counsel as part of an opens records request was

not narrowly tailored to further a compelling state interest. Id. at 1066. Under the particular

facts of the case, the Kallstrom panel held that the undercover officers had a § 1983, state created

danger claim against the city for the violation of the officers’ Fourteenth Amendment rights. Id.

at 1067.

       The Court finds that Kallstrom did not clearly establish Millinder’s constitutional right

against the disclosure of his identifying information by a police investigator to a prosecutor.

Kallstrom arguably involves a class of plaintiffs similar to informants or tipsters: undercover

police officers.   Like an informant, an undercover officer performs a role in criminal

investigation that comes with significant risk to the officer’s personal safety. Like Millinder, the

undercover officers had their private, identifying information disclosed without their consent to

an attorney representing the very suspect they had implicated by their participation in a criminal

investigation. But any similarities end there. The disclosure of an undercover officer’s personal

information to a defense attorney can hardly be described as similar to the disclosure of an

informant’s identity to a prosecutor. Unlike Millinder, the police officers in Kallstrom sued the

City of Columbus, the actual party which had disclosed their information to the defense attorney.



                                                19
There is no dispute that Hudgins did not reveal Millinder’s identity to the suspects in this case;

the DA did. The distinction matters because the clearly established prong of the qualified

immunity analysis turns on what an official in Hudgins’s position as a police investigator knew

or should have known about his conduct. Because Hudgins sat in a very different position than

the disclosing municipality in Kallstrom, the decision would have not put a reasonable police

investigator on notice of his responsibilities to an informer.

       The other case cited by Millinder fares no better. In Barber v. Overton, 486 F.3d 449

(2007), the Michigan Department of Corrections released the social security numbers and birth

dates of several correctional officers to prisoners held in a maximum-security facility. Barber,

486 F.3d at 450. The prisoners had filed administrative grievances against the officers and in the

course of those proceedings received a copy of an internal affairs report containing the

correctional officers’ names, social security numbers, and dates of birth. Id. Using the officers’

personal identifying information, prisoners engaged in a sustained campaign of threats and

harassment against the officers and members of the officers’ families. Id. at 451. The officers

brought suit under § 1983 against the prison officials who had failed to properly redact the

personal identifying information from the internal affairs report before producing a copy of the

report to the prisoners. Id.

       The Court of Appeals concluded that the prison officials were entitled to qualified

immunity from the correctional officers’ state created danger claims because the officers could

not prove a violation of their due process rights. The panel held that the disclosure of social

security numbers and birthdates did not implicate the correctional officers’ privacy, reasoning

that prisoners could discover many personal facts about a correctional officer from publicly

available information without resort to the officer’s social security number or birth date. Id. at



                                                 20
456–57. The panel also suggested that the risk of harm to a correctional officer was not so

substantial as to amount to a state created danger, at least when compared to Kallstrom and the

disclosure of an undercover police officer’s identity to a criminal gang, which the undercover

officer had infiltrated. Id. at 457.

        Although Millinder argues that Barber is distinguishable from Kallstrom, the distinctions

do little to support Millinder’s position. Factually, the disclosure of a correctional officer’s

private information to a prisoner and the disclosure of an informant’s information to a district

attorney are similar in only the most general sense. Emmons, 139 S. Ct. at 503 (cautioning that a

right must be defined with specificity and not at a high level of generality). Moreover, the Sixth

Circuit actually concluded that the state’s disclosure of the correctional officers’ private

information did not violate the Constitution or make out the elements of a state created danger

claim. If a correctional department’s inadvertent production of private information directly to

prisoners did not violate a correctional officer’s Fourteenth Amendment rights, it is difficult to

discern how a reasonable officer in Hudgins’s position knew or should have known that his

disclosure of an informant’s identifying information to a district attorney (or even the DA’s

possible disclosure to the defense) would violate the informant’s rights.

        Not only do Kallstrom and Barber fail to support Millinder’s qualified immunity

argument, other cases decided since 2016 underscore the fact that Millinder’s right to have

Hudgins protect his identity from disclosure was not clearly established. In Przybysz v. City of

Toledo, 746 F. App’x 480 (6th Cir. 2018), an informant gave police the name of his drug dealer

and assisted in two controlled buys. Przybysz, 746 F. App’x at 482. When police arrested the

drug dealer after the second buy, one of the officers told the dealer that he had “just sold to an

undercover cop,” allowing the dealer to piece together the identity of the informant. Id. at 483.



                                                21
There was no evidence showing which of the arresting officers had made the comment to the

drug dealer or that any officer had actually named the informant. Id. Notably, the Court of

Appeals declined to “lightly extend [the state created danger doctrine], in view of the many

circumstances in which criminal suspects and criminal defendants cooperate with the

government.” Id. at 483–84. The Sixth Circuit concluded that the officer was entitled to

qualified immunity on the state created danger claim because “there is no legal authority on point

(let alone clear legal authority) . . . .” Przybysz, 746 F. App’x at 484. While Przybysz was

decided after the conduct alleged in this case and rested on a very different set of facts, the case

illustrates two points: (1) that the contours of an informant’s constitutional right in a state created

danger case can be highly fact-dependent and (2) that more than a general factual similarity is

required in order to show that a right was clearly established.

       And nothing about the Sixth Circuit’s decision in Nelson v. City of Madison Heights, 845

F.3d 695 (6th Cir. 2017) changes the outcome in this case. Nelson held that a police officer was

not entitled to qualified immunity where the officer disclosed the identity of an informant

directly to a suspect at the time of an arrest. The informant in Nelson had volunteered to work as

an informant and assisted police in making a drug arrest. Nelson, 845 F.3d at 698. After signing

a form indicating that the police would “use all reasonable means to protect your identity” but

could not guarantee it, the informant called her dealer and arranged a buy. Id. at 698. When

police intercepted the dealer and an accomplice on their way to the make the sale, the arresting

officer said to the accomplice that he was the person who had ordered the drugs over the phone,

allowing the dealer and the accomplice to figure out the identity of the informant. Id. Four days

later, the informant was murdered. Id. at 699.




                                                  22
       Like Przybysz, Nelson was decided after the events in this case and therefore would not

have put an officer in Hudgins’s position on notice that his actions violated clearly established

law. Moreover, Nelson never actually reached the “clearly established” prong of the qualified

immunity analysis. The panel only considered whether genuine issues of fact remained about the

causal connection between the officer’s offhand remark and the informant’s murder as well as

the officer’s culpable frame of mind. While Nelson is instructive, it does not show that Hudgins

had “fair and clear warning” about the consequences of his action. Vanderhoef, 938 F.3d at 271.

In the absence of clear authority, the Court holds that Hudgins is entitled to qualified immunity

on Millinder’s state created danger claim. 5

       III.    Supplemental Jurisdiction

       This leaves Millinder’s other claims under Tennessee law. The Court has discretion to

take jurisdiction over these claims only by virtue of 28 U.S.C. § 1367(a), which grants district

courts “supplemental jurisdiction over all other claims that are so related to claims in the action

within such original jurisdiction that they form part of the same case or controversy under Article

III of the United States Constitution.” 28 U.S.C. § 1367(a).

       Having now dismissed the claims over which it has original subject-matter jurisdiction,

the Court must next determine whether it should exercise supplemental jurisdiction over

Millinder’s state law claims. “With respect to supplemental jurisdiction in particular, a federal

court has subject-matter jurisdiction over specified state-law claims, which it may (or may not)

choose to exercise.” Carlsbad Tech., Inc. v. HIF Bio, Inc., 556 U.S. 635, 639 (2009). “[I]f there

       5
          It is not clear to the Court whether Millinder even alleged a § 1983 claim against
Decatur County. Count 1 of the Complaint alleges that Hudgins violated Millinder’s
constitutional rights but does not allege the elements of a § 1983 claim against the County.
Either way, without proof of a constitutional violation, Decatur County would also be entitled to
judgment as a matter of law on a § 1983 claim.


                                                23
is some basis for original jurisdiction, the default assumption is that the court will exercise

supplemental jurisdiction over all related claims.” Veneklase v. Bridgewater Condos, L.C., 670

F.3d 705, 716 (6th Cir. 2012) (Campanella v. Commerce Exch. Bank, 137 F.3d 885, 892 (6th

Cir. 1998)). However, district courts may decline to exercise supplemental jurisdiction over a

related claim if any of the following circumstances apply:

       (1) the claim raises a novel or complex issue of State law,
       (2) the claim substantially predominates over the claim or claims over which the
       district court has original jurisdiction,
       (3) the district court has dismissed all claims over which it has original
       jurisdiction, or
       (4) in exceptional circumstances, there are other compelling reasons for declining
       jurisdiction.

       28 U.S.C. § 1367(c).

Even when one of these statutory conditions applies, the district court may nevertheless exercise

supplemental jurisdiction over state law claims “if recommended by a careful consideration of

factors such as judicial economy, convenience, fairness, and comity.” Carnegie-Mellon Univ. v.

Cohill, 484 U.S. 343, 350 (1988). The district court enjoys “broad discretion” in this regard.

Phaneuf v. Collins, 509 F. App’x 427, 434 (6th Cir. 2012) (citing Musson Theatrical, Inc. v. Fed.

Express Corp., 89 F.3d 1244, 1254 (6th Cir. 1996)).

       The Court declines to exercise supplemental jurisdiction over Millinder’s remaining

claims under Tennessee law. “When district courts dismiss all claims independently qualifying

for the exercise of federal jurisdiction, they ordinarily dismiss as well all related state claims.”

Artis v. Dist. of Columbia, 138 S. Ct. 594, 597–98 (2018). In this case, Millinder’s Fourteenth

Amendment state created danger claim under § 1983 was the basis of the Court’s federal

question jurisdiction under 28 U.S.C. § 1331. The Court has concluded that Defendants are

entitled to judgment as a matter of law on that claim. Under the circumstances, the Court



                                                24
declines to retain jurisdiction over Millinder’s Tennessee law claims. Therefore, the Court

DISMISSES those claims without prejudice to re-file them in the courts of the state of

Tennessee.

                                       CONCLUSION

       Defendants’ Motion for Summary is GRANTED. Millinder has failed to carry his

burden as to all of the elements of his Fourteenth Amendment state created danger claim. Even

if he had, the Court holds that Hudgins is entitled to qualified immunity on the claim. The

federal constitutional claim against Hudgins is dismissed with prejudice. The Court declines to

exercise supplemental jurisdiction over Millinder’s remaining claims under state law pursuant to

28 U.S.C. § 1367(c)(3). Those claims are dismissed without prejudice.

       IT IS SO ORDERED.

                                            s/ S. Thomas Anderson
                                            S. THOMAS ANDERSON
                                            CHIEF UNITED STATES DISTRICT JUDGE

                                            Date: October 21, 2019.




                                              25
